DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment
2.	The preliminary amendment filed on 05/26/2022 cancels claims 1-20. Therefore, claims 21-40 are presented for examination.

Oath Declaration
3. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is 
accepted.
 Drawings

4.	The drawings received on 05/17/2022 are acceptable for examination purposes.

Information Disclosure Statement
5. 	The references listed in the information disclosure statement (IDS) submitted on 05/17/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto

Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 21, 26, and 36  are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 6, and 1 respectively of the U.S patent No. 11,474,897 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each other because the broader instant application claims would have been obvious in view of the narrower reference application claims as shown in the chart and explanation below.
Instant Application No. 17,746,627
U.S Patent No. 11,474,897
Claim 21:
A method, comprising: swizzling a first plurality of data units to generate a first plurality of swizzled data units; 
performing error correction coding on the first plurality of swizzled data units to create a first plurality of error correction bits;
 swapping the bits among the first plurality of error correction bits to generate a first plurality of swizzled error correction bits; 


storing the first plurality of data units and the first plurality of swizzled error correction bits in a dynamic random-access memory (DRAM); retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM; deswizzling the second plurality of swizzled error correction bits to generate a second plurality of error correction bits;


 swizzling the second plurality of data units to generate a second plurality of data units; and performing error correction and/or error detection based on the second plurality of swizzled data units and the second plurality of error correction bits

Claim 9:
A method, comprising: swizzling a plurality of data units to generate a plurality of swizzled data units; 

performing error correction coding on the swizzled data units to create a plurality of error correction bits; 
swapping the bits among the plurality of error correction bits to generate a plurality of swizzled error correction bits, wherein the swapping of bits includes exchanging bits between different error correction bits at a same bit position;
storing the plurality of data units and the plurality of swizzled error correction bits, wherein the storing creates a plurality of swizzled codewords; deswizzling the plurality of swizzled error correction bits of the plurality of swizzled code words to generate a plurality of deswizzled error correction bits, wherein the plurality of swizzled error correction bits was stored in and retrieved from a dynamic random access memory (DRAM);

 swizzling the plurality of data units of the plurality of swizzled code words to generate a plurality of swizzled data units, wherein the plurality of data units was stored in and retrieved from the DRAM; and performing error correction and/or error detection on the plurality of swizzled data units and the plurality of deswizzled ECC bits.
Claim 26:
A memory controller, comprising: one or more circuits configured to: swizzle a first plurality of data units to generate a first plurality of swizzled data units; perform error correction coding on the first plurality of swizzled data units to create a first plurality of error correction bits; swap the bits among the first plurality of error correction bits to generate a first plurality of swizzled error correction bits; 







store the first plurality of data units and the first plurality of swizzled error correction bits in a dynamic random-access memory (DRAM); retrieve a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM; deswizzle the second plurality of swizzled error correction bits to generate a second plurality of error correction bits; swizzle the second plurality of data units to generate a second plurality of data units; and perform error correction and/or error detection based on the second plurality of swizzled data units and the second plurality of error correction bits.

Claim 6:
A memory controller that employs an error correction code (ECC), comprising: a data swizzler configured to generate a plurality of swizzled data units from a plurality of data units; an ECC generator configured to generate a plurality of error correction bits from the plurality of data units; an ECC swizzler configured to generate a plurality of swizzled error correction bits from the plurality of error correction bits by swapping bits among the plurality of error correction bits, wherein the swapping of bits includes exchanging bits between different error correction bits at a same position thereby forming a plurality of swizzled codewords, wherein each swizzled codeword includes one of the plurality of swizzled data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits; a data deswizzler configured to deswizzle the plurality of swizzled data units stored in at least a first dynamic random access memory (DRAM) area to generate a plurality of deswizzled data units; an ECC deswizzler configured to deswizzle the plurality of swizzled error correction bits stored in at least a second DRAM area to generate a plurality of deswizzled error correction bits; and an ECC checker configured to correct a single bit error condition and/or detect a double bit error condition, employing both the plurality of deswizzled data units and the plurality of deswizzled error correction bits, when either of these error conditions are present.
Claim 36:
A memory controller, comprising: one or more circuits configured to: swizzle a first plurality of data units to generate a first plurality of swizzled data units; perform error correction coding on the first plurality of data units to create a first plurality of error correction bits; swap the bits among the first plurality of error correction bits to generate a first plurality of swizzled error correction bits;









 store the first plurality of swizzled data units and the first plurality of swizzled error correction bits to a dynamic random-access memory (DRAM); retrieve a second plurality of swizzled data units and a second plurality of swizzled error correction bits from the DRAM; deswizzle the second plurality of data units to generate a second plurality of data units; deswizzle the second plurality of swizzled error correction bits to generate a second plurality of error correction bits; 
and perform error correction and/or error detection based on the second plurality of data units and the second plurality of error correction bits.
Claim 1:
An error correction code (ECC) apparatus, comprising: a first data swizzler configured to swap bits among a plurality of data units to form a plurality of swizzled data units, wherein the swapping of bits includes exchanging bits between different data units at a same bit position; an ECC generator configured to generate a plurality of error correction bits, at least one error correction bit of the plurality of error correction bits generated from the plurality of swizzled data units received from the first data swizzler; an ECC swizzler configured to swap bits among the plurality of error correction bits to form a plurality of swizzled error correction bits thereby forming a plurality of swizzled codewords, wherein each swizzled codeword includes one of the plurality of data units and at least one swizzled error correction bit of the plurality of swizzled error correction bits; a first dynamic random access memory (DRAM) area for storing the plurality of data units of the plurality of swizzled codewords; an at least second DRAM area for storing the plurality of swizzled error correction bits of the plurality of swizzled codewords; a second data swizzler configured to swizzle the plurality of data units of the plurality of swizzled codewords, wherein the plurality of data units are retrieved from the first DRAM area; an ECC deswizzler configured to deswizzle the plurality of swizzled error correction bits of the plurality of swizzled code words to generate a plurality of deswizzled error correction bits; and an ECC checker configured to check for, from an employment of the plurality of the swizzled data units from the second data swizzler and the plurality of deswizzled error correction bits from the ECC deswizzler, a single bit error condition, and/or detect a single bit error condition or double bit error condition.


From the table above, claims 9 and 6 of the reference application contain every limitations of claims 21 and 26 of the instant application and as such anticipates the present application claims. 
Also claim 1 of the reference application contain every limitations of claim 36 of the instant application. There is a minor change in the terminology used, for example, the instant application is related to a memory controller, while the reference application is an error correction code (ECC) apparatus. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention that the memory controller can includes an error correction code (ECC) apparatus to perform error correction and/or error detection to increase the error correction capability. Thus, claims 21, 26, and 36 of the present application are not patentably distinct over the U.S Patent No. 11,474,897 because both applications contain substantially the same limitations and performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 21-24, 26-34, and 37-39 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gunnam et al. (U.S. PN: 2012/0079340) in view of Vogt (U.S. PN: 2018/0095821).

As per claim 21:
 Gunnam substantially teaches or discloses a method, comprising (see Fig. 1): swizzling a first plurality of data units to generate a first plurality of swizzled data units (see paragraph [0054], herein Local/global interleaver 106 interleaves the input data stream using an interleaving scheme .pi..sub.u, and provides the interleaved input data stream to low-density parity-check (LDPC) encoder 108, and Fig. 1, interleaver 106); performing error correction coding on the first plurality of swizzled data units to create a first plurality of error correction bits (see paragraph [0055], herein LDPC encoder 108 encodes the interleaved input data stream using LDPC encoding to generate an LDPC-encoded codeword, and Fig. 1, LDPC encoder 108); swapping the bits among the first plurality of error correction bits to generate a first plurality of swizzled error correction bits (see paragraph [0055], herein the parity bits of the LDPC-encoded codeword are then de-interleaved using local/global de-interleaver 110, which implements a de-interleaving scheme .pi..sub.p.sup.-1, and Fig. 1de-interleaver 110); deswizzling the second plurality of swizzled error correction bits to generate a second plurality of error correction bits (see paragraph [0062], herein the extrinsic soft-output values Le.sub.n corresponding to the user-data bits are de-interleaved by local/global de-interleaver 130, which implements a de-interleaving mapping .pi..sub.u.sup.-1 that is the inverse of the interleaving mapping .pi..sub.u used by local/global interleaver 106, and Fig. 1, de-interleaver 130); swizzling the second plurality of data units to generate a second plurality of data units (see paragraph [0059], herein Local/global interleavers 126 and 128 output their respective interleaved channel soft-output values La.sub.n.sup.(0) to LDPC decoder 134, which implements LDPC decoding to recover the correct LDPC-encoded codeword., and Fig. 1interleavers 126); and performing error correction and/or error detection based on the second plurality of swizzled data units and the second plurality of error correction bits (see paragraph [0059], herein LDPC decoder 134 generates a set of updated soft-output values P.sub.n, where each value P.sub.n corresponds to the n.sup.th bit of the LDPC-encoded codeword and each updated soft-output value P.sub.n comprises a hard-decision bit x.sub.n and a confidence value).
Gunnam does not explicitly teach storing the first plurality of data units and the first plurality of swizzled error correction bits in a DRAM; retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM.
However, Vogt in the same field of endeavor teaches storing the first plurality of data units and the first plurality of swizzled error correction bits in a dynamic random-access memory (DRAM) (see paragraph [0026], herein Memory controller 120 accesses one or more memory devices 140. Memory devices 140 can be DRAM devices in accordance with any referred to above. In one embodiment, memory devices 140 are organized and managed as different channels, where each channel couples to buses and signal lines that couple to multiple memory devices in parallel. Each channel is independently operable, and Fig. 1); retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM (see paragraph [0045], herein controller 222 and memory dies 230 will exchange data and check bits. For Write, ECC engine 226 computes the ECC check bits and sends the bits with the write data. For Read, memory dies 230 retrieve or fetch data and stored check bits and send them to controller 222).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Gunnam with the teachings of Vogt by storing the first plurality of data units and the first plurality of swizzled error correction bits in DRAM and retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the storing the first plurality of data units and the first plurality of swizzled error correction bits in a DRAM and retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM would have improved data reliability and performance of the system.

As per claim 22:
Gunnam teaches that wherein the swizzling a first plurality of data units includes exchanging bits between different data units at a same bit position (see paragraph [0039], hereinThe local/global interleaver is adapted to perform both local and global interleaving on the input data stream to generate an interleaved input data stream, and Fig. 3).

As per claim 23:
 Vogt teaches that wherein the DRAM is a Low-Power Double Data Rate (LPDDR) memory (see paragraph [0023]).

As per claim 24:
 Vogt teaches that wherein the DRAM is a High Bandwidth Memory (HBM) memory (see paragraph [0023]).

As per claim 26:
Gunnam substantially teaches or discloses a memory controller, comprising: one or more circuits configured to (see Fig. 1): swizzle a first plurality of data units to generate a first plurality of swizzled data units (see paragraph [0054], herein Local/global interleaver 106 interleaves the input data stream using an interleaving scheme .pi..sub.u, and provides the interleaved input data stream to low-density parity-check (LDPC) encoder 108, and Fig. 1, interleaver 106); perform error correction coding on the first plurality of swizzled data units to create a first plurality of error correction bits (see paragraph [0055], herein LDPC encoder 108 encodes the interleaved input data stream using LDPC encoding to generate an LDPC-encoded codeword, and Fig. 1, LDPC encoder 108); swap the bits among the first plurality of error correction bits to generate a first plurality of swizzled error correction bits (see paragraph [0055], herein the parity bits of the LDPC-encoded codeword are then de-interleaved using local/global de-interleaver 110, which implements a de-interleaving scheme .pi..sub.p.sup.-1, and Fig. 1de-interleaver 110); deswizzle the second plurality of swizzled error correction bits to generate a second plurality of error correction bits (see paragraph [0062], herein the extrinsic soft-output values Le.sub.n corresponding to the user-data bits are de-interleaved by local/global de-interleaver 130, which implements a de-interleaving mapping .pi..sub.u.sup.-1 that is the inverse of the interleaving mapping .pi..sub.u used by local/global interleaver 106, and Fig. 1, de-interleaver 130); swizzle the second plurality of data units to generate a second plurality of data units (see paragraph [0059], herein Local/global interleavers 126 and 128 output their respective interleaved channel soft-output values La.sub.n.sup.(0) to LDPC decoder 134, which implements LDPC decoding to recover the correct LDPC-encoded codeword., and Fig. 1interleavers 126); and perform error correction and/or error detection based on the second plurality of swizzled data units and the second plurality of error correction bits (see paragraph [0059], herein LDPC decoder 134 generates a set of updated soft-output values P.sub.n, where each value P.sub.n corresponds to the n.sup.th bit of the LDPC-encoded codeword and each updated soft-output value P.sub.n comprises a hard-decision bit x.sub.n and a confidence value).
Gunnam does not explicitly teach store the first plurality of data units and the first plurality of swizzled error correction bits in a dynamic random-access memory (DRAM); retrieve a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM.
However, Vogt in the same field of endeavor teaches store the first plurality of data units and the first plurality of swizzled error correction bits in a dynamic random-access memory (DRAM)(see paragraph [0026], herein Memory controller 120 accesses one or more memory devices 140. Memory devices 140 can be DRAM devices in accordance with any referred to above. In one embodiment, memory devices 140 are organized and managed as different channels, where each channel couples to buses and signal lines that couple to multiple memory devices in parallel. Each channel is independently operable, and Fig. 1); retrieve a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM (see paragraph [0045], herein controller 222 and memory dies 230 will exchange data and check bits. For Write, ECC engine 226 computes the ECC check bits and sends the bits with the write data. For Read, memory dies 230 retrieve or fetch data and stored check bits and send them to controller 222).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Gunnam with the teachings of Vogt by storing the first plurality of data units and the first plurality of swizzled error correction bits in a DRAM and retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the storing the first plurality of data units and the first plurality of swizzled error correction bits in a DRAM and retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM would have improved data reliability and performance of the system.

As per claim 27:
 Gunnam teaches that wherein the swizzling a first plurality of data units includes exchanging bits between different data units at a same bit position (see paragraph [0039], hereinThe local/global interleaver is adapted to perform both local and global interleaving on the input data stream to generate an interleaved input data stream, and Fig. 3).

As per claim 28:
 Vogt teaches that wherein the DRAM is a Low-Power Double Data Rate (LPDDR) memory.

As per claim 29:
 Vogt teaches that  wherein the DRAM is a High Bandwidth Memory (HBM) memory (see paragraph [0023]).

As per claim 30:
 Vogt teaches that  wherein each of the first plurality of error correction bits represents a single error correction double error detection (SECDED) error correction code (see paragraph [0023]).

As per claim 31:
 Gunnam substantially teaches or discloses a method, comprising (see Fig. 1): swizzling a first plurality of data units to generate a first plurality of swizzled data units (see paragraph [0054], herein Local/global interleaver 106 interleaves the input data stream using an interleaving scheme .pi..sub.u, and provides the interleaved input data stream to low-density parity-check (LDPC) encoder 108, and Fig. 1, interleaver 106); performing error correction coding on the first plurality of data units to create a first plurality of error correction bits (see paragraph [0055], herein LDPC encoder 108 encodes the interleaved input data stream using LDPC encoding to generate an LDPC-encoded codeword, and Fig. 1, LDPC encoder 108); swapping the bits among the first plurality of error correction bits to generate a first plurality of swizzled error correction bits (see paragraph [0055], herein the parity bits of the LDPC-encoded codeword are then de-interleaved using local/global de-interleaver 110, which implements a de-interleaving scheme .pi..sub.p.sup.-1, and Fig. 1de-interleaver 110); deswizzling the second plurality of data units to generate a second plurality of data units (see paragraph [0062], herein the extrinsic soft-output values Le.sub.n corresponding to the user-data bits are de-interleaved by local/global de-interleaver 130, which implements a de-interleaving mapping .pi..sub.u.sup.-1 that is the inverse of the interleaving mapping .pi..sub.u used by local/global interleaver 106, and Fig. 1, de-interleaver 130); deswizzling the second plurality of swizzled error correction bits to generate a second plurality of error correction bits (see paragraph [0059], herein Local/global interleavers 126 and 128 output their respective interleaved channel soft-output values La.sub.n.sup.(0) to LDPC decoder 134, which implements LDPC decoding to recover the correct LDPC-encoded codeword., and Fig. 1interleavers 126); and performing error correction and/or error detection based on the second plurality of data units and the second plurality of error correction bits (see paragraph [0059], herein LDPC decoder 134 generates a set of updated soft-output values P.sub.n, where each value P.sub.n corresponds to the n.sup.th bit of the LDPC-encoded codeword and each updated soft-output value P.sub.n comprises a hard-decision bit x.sub.n and a confidence value).
Gunnam does not explicitly teach storing the first plurality of swizzled data units and the first plurality of swizzled error correction bits to a dynamic random-access memory (DRAM); retrieving a second plurality of swizzled data units and a second plurality of swizzled error correction bits from the DRAM.
However, Vogt in the same field of endeavor teaches storing the first plurality of swizzled data units and the first plurality of swizzled error correction bits to a dynamic random-access memory (DRAM) (see paragraph [0026], herein Memory controller 120 accesses one or more memory devices 140. Memory devices 140 can be DRAM devices in accordance with any referred to above. In one embodiment, memory devices 140 are organized and managed as different channels, where each channel couples to buses and signal lines that couple to multiple memory devices in parallel. Each channel is independently operable, and Fig. 1); retrieving a second plurality of swizzled data units and a second plurality of swizzled error correction bits from the DRAM (see paragraph [0045], herein controller 222 and memory dies 230 will exchange data and check bits. For Write, ECC engine 226 computes the ECC check bits and sends the bits with the write data. For Read, memory dies 230 retrieve or fetch data and stored check bits and send them to controller 222).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Gunnam with the teachings of Vogt by storing the first plurality of data units and the first plurality of swizzled error correction bits in a DRAM and retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the storing the first plurality of data units and the first plurality of swizzled error correction bits in aDRAM and retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM would have improved data reliability and performance of the system.

As per claim 32:
Gunnam teaches that wherein the swizzling a first plurality of data units includes exchanging bits between different data units at a same bit position (see paragraph [0039], hereinThe local/global interleaver is adapted to perform both local and global interleaving on the input data stream to generate an interleaved input data stream, and Fig. 3).

As per claim 33:
 Vogt teaches that  wherein the DRAM is a Low-Power Double Data Rate (LPDDR) memory (see paragraph [0023]).

As per claim 34:
 Vogt teaches that  wherein the DRAM is a High Bandwidth Memory (HBM) memory (see paragraph [0023]).

As per claim 36:
 Gunnam substantially teaches or discloses a memory controller, comprising: one or more circuits configured to (see Fig. 1): swizzle a first plurality of data units to generate a first plurality of swizzled data units (see paragraph [0054], herein Local/global interleaver 106 interleaves the input data stream using an interleaving scheme .pi..sub.u, and provides the interleaved input data stream to low-density parity-check (LDPC) encoder 108, and Fig. 1, interleaver 106); perform error correction coding on the first plurality of data units to create a first plurality of error correction bits (see paragraph [0055], herein LDPC encoder 108 encodes the interleaved input data stream using LDPC encoding to generate an LDPC-encoded codeword, and Fig. 1, LDPC encoder 108); swap the bits among the first plurality of error correction bits to generate a first plurality of swizzled error correction bits (see paragraph [0055], herein the parity bits of the LDPC-encoded codeword are then de-interleaved using local/global de-interleaver 110, which implements a de-interleaving scheme .pi..sub.p.sup.-1, and Fig. 1de-interleaver 110); deswizzle the second plurality of data units to generate a second plurality of data units (see paragraph [0062], herein the extrinsic soft-output values Le.sub.n corresponding to the user-data bits are de-interleaved by local/global de-interleaver 130, which implements a de-interleaving mapping .pi..sub.u.sup.-1 that is the inverse of the interleaving mapping .pi..sub.u used by local/global interleaver 106, and Fig. 1, de-interleaver 130); deswizzle the second plurality of swizzled error correction bits to generate a second plurality of error correction bits (see paragraph [0059], herein Local/global interleavers 126 and 128 output their respective interleaved channel soft-output values La.sub.n.sup.(0) to LDPC decoder 134, which implements LDPC decoding to recover the correct LDPC-encoded codeword., and Fig. 1interleavers 126); and perform error correction and/or error detection based on the second plurality of data units and the second plurality of error correction bits (see paragraph [0059], herein LDPC decoder 134 generates a set of updated soft-output values P.sub.n, where each value P.sub.n corresponds to the n.sup.th bit of the LDPC-encoded codeword and each updated soft-output value P.sub.n comprises a hard-decision bit x.sub.n and a confidence value).
Gunnam does not explicitly teach store the first plurality of swizzled data units and the first plurality of swizzled error correction bits to a dynamic random-access memory (DRAM); retrieve a second plurality of swizzled data units and a second plurality of swizzled error correction bits from the DRAM.
However, Vogt in the same field of endeavor teaches store the first plurality of swizzled data units and the first plurality of swizzled error correction bits to a dynamic random-access memory (DRAM) (see paragraph [0026], herein Memory controller 120 accesses one or more memory devices 140. Memory devices 140 can be DRAM devices in accordance with any referred to above. In one embodiment, memory devices 140 are organized and managed as different channels, where each channel couples to buses and signal lines that couple to multiple memory devices in parallel. Each channel is independently operable, and Fig. 1); retrieve a second plurality of swizzled data units and a second plurality of swizzled error correction bits from the DRAM (see paragraph [0045], herein controller 222 and memory dies 230 will exchange data and check bits. For Write, ECC engine 226 computes the ECC check bits and sends the bits with the write data. For Read, memory dies 230 retrieve or fetch data and stored check bits and send them to controller 222).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Gunnam with the teachings of Vogt by storing the first plurality of data units and the first plurality of swizzled error correction bits in a DRAM and retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the storing the first plurality of data units and the first plurality of swizzled error correction bits in DRAM and retrieving a second plurality of data units and a second plurality of swizzled error correction bits from the DRAM would have improved data reliability and performance of the system.

As per claim 37:
 Gunnam teaches that wherein the swizzling a first plurality of data units includes exchanging bits between different data units at a same bit position (see paragraph [0039], hereinThe local/global interleaver is adapted to perform both local and global interleaving on the input data stream to generate an interleaved input data stream, and Fig. 3).

As per claim 38:
 Vogt teaches that  wherein the DRAM is a Low-Power Double Data Rate (LPDDR) memory (see paragraph [0023]).

As per claim 39:
Vogt teaches that  wherein the DRAM is a High Bandwidth Memory (HBM) memory (see paragraph [0023]).

8.	Claims 25, 35, and 40 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gunnam in view of Vogt in further view of Slivus et al. (U.S. PN: 2006/0265634) “hereinafter as Silvus.”

As per claims 25, 35, and 40:
 Gunnam-Vogt as combined doesn’t teach that wherein each of the first plurality of error correction bits represents a single error correction double error detection (SECDED) error correction code.
However, Silvus in the same field of endeavor teaches wherein each of the first plurality of error correction bits represents a single error correction double error detection (SECDED) error correction code (see paragraph [0026], herein ECC codes can also been used for enabling not only detection of additional errors but also correction of some of the detected errors. For example, a single-error correction, double-error detection (SEC-DED) Hamming code adds enough additional parity bits to enable the detection circuit to detect and correct any single-bit error in a data word and detect two-bit errors).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Gunnam-Vogt as combined with the teachings of Silvus by including each of the first plurality of error correction bits represents a single error correction double error detection (SECDED) error correction code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that each of the first plurality of error correction bits represents a single error correction double error detection (SECDED) error correction code would have improved error correction capabilit..

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/KYLE VALLECILLO/Primary Examiner, Art Unit 2112